DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application is filed as a continuation of 15/071,626, filed 02/06/2016, which claims benefit under 35 U.S.C. 119(e) to provisional application Nos.  62/247,415, filed 10/28/2015 and 62/113,141, filed 02/06/2016.

Status of the Claims
Claims 61-69, 71-79 and 82 are pending; claims 1-60, 70, 80 and 81 are canceled; and claim 64, 76, 77 and 82 are withdrawn. Claims 61-63, 65-69, 71-75, 78 and 79 are examined below. 

Withdrawn Objections/Rejections
The previous rejection of claim 70 under 35 U.S.C. 112(a) is withdrawn (claim 70 is canceled).


Maintained Objections/Rejections
Claim Objections
Claim 63 is objected to because of the following informalities:  
Claim 63 is objected to for abbreviations in the claims. See at claim 63 several antigens are recited by way of their abbreviation. It is suggested that wherever an abbreviation is recited at the claims, that it be accompanied at its first instance with the full meaning of the abbreviation so that it is clear what intended marker is claimed (e.g., ASMA, BCA225, etc., see the group of markers recited at claim 63).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-63, 65-68, 71-75, 78 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., Relationship between the expressions of PD-L1 and tumor-infiltrating lymphocytes in oral squamous cell carcinoma, Oral Oncology, 47, (2011), p. 1148-1153 in view of Kelly et al., US PG Pub No. 2013/0115593A1 and Buchwalow et al., A multicolor .
	Cho teach methods for immunological assay, the methods of Cho comprising evaluating PD-L1 expression and the infiltration degree of each lymphocyte by IHC, the IHC methods of Cho comprising the detection of a panel of three antigens, namely CD4, CD8 and PD-L1 (Applicant’s elected species of cellular antigens) (see abstract and  page 1149, col. 1, para 2). In particular, Cho teach reacting the first target antigen (CD4) with a first immunoreagent, the second target antigen (CD8) with a second immunoreagent, and the third target antigen (PD-L1) with a third immunoreagent (see the IHC technique of Cho comprising the use of primary specific antibodies (one specific antibody for each targeted antigen)). See Cho teach detection of primary antibodies using the Dako EnVisionTM kits (Dako) (namely labeled secondary antibody), thereby addressing reacting the first immunoreagent with a first detectable secondary antibody, the second immunoreagent with a second detectable secondary antibody, and the third immunoreagent with a third detectable secondary antibody, and detecting the first, second and third secondary detectable antibodies.
	Although Cho is disclosing indirect binding for detection of each of the antigens of the panel, Cho fails to teach the IHC method comprising primary antibodies coupled to bridging antigens, namely a first primary antibody coupled to a first bridging antigen, a second primary antibody coupled to a second bridging antigen, and a third primary antibody coupled to a third bridging antigen; and fails to teach secondary antibody for each bridging antigen (i.e., first secondary antibody for the first bridging antigen, second secondary antibody for the second bridging antigen, and third secondary antibody for the third bridging antigen).  

	See at page 144, col. 1, para 1, Buchwalow teach methods for immunofluorescent detection of multiple tissue antigens in their simplest form make use of primary antibodies that are raised in different species and therefore can be accordingly visualized with differently labeled species-specific secondary antibody. Buchwalow teach a general problem in immunocytochemistry is the development of a reliable multiple immunolabeling method with primary antibodies originating from the same host species (abstract and page 144, col. 1, para 1 a general problem relates to the fact that most of the available primary antibodies originate from two main species, i.e., rabbit and mouse, resulting in cross reaction with the secondary species-specific antibodies). In particular, see Buchwalow teach indirect methods using haptenylated primary antibodies as an approach known to this problem (see page 145, col. 1, para 1).
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the IHC method of Cho 
One having ordinary skill in the art would have a reasonable expectation of success performing the modification as indicated above (the substitution of the indirect binding technique of Cho for the indirect haptenylated binding technique of Kelly and Buchwalow) because both Kelly and Buchwalow support the technique is similarly adaptable for multiple detection of differentially detectable target antigens. 
Regarding claims 62, 63, 74 and 75, see as cited above, the combination of the cited art addresses Applicant’s elected species of panel, namely CD8, CD4 and PD-L1, each of which are cellular surface markers.

Regarding claims 66, 68 and 73 see regarding multiplex indirect detection using haptenylated antibodies, see Kelly teach secondary enzyme conjugated antibody, such as alkaline phosphatase (para [0086]). It would have been further obvious to have performed the indirect detection using an enzyme label (enzymatic detection of a label such as alkaline phosphatase as in Kelly) for detection as an obvious matter of applying a known label for its art recognized purpose, namely detection of an targeted molecule/antigen. One having ordinary skill in the art would have a reasonable expectation of success using a known reagent for its art recognized intended purpose. 
Regarding claims 67, 72 and 78, see further Kelly also teach at para [0057] a label is a detectable compound that can be directly or indirectly conjugated to facilitate detection, see Kelly teach examples of suitable labels include fluorescent labels, see for example fluorophores (para [0083]) are indicated as a suitable label species (in addition to enzyme labels). It would have been further obvious to have performed the indirect detection using a fluorophore label (detecting the fluorescence) for detection as an obvious matter of applying a known label for its art recognized purpose, namely detection of an targeted molecule/antigen. One having ordinary skill in the art would have a reasonable expectation of success using a known reagent for its art recognized intended purpose. 
Regarding claim 71, see Cho is teaching detection in a specimen that is a tissue section (performing IHC to detect the panel of antigens).

Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kelly and Buchwalow as applied to claim 66 above, and further in view of Price, US PG Pub No. 2003/0152962A1.
Cho et al. and the cited prior art teach a method substantially as claimed (see as discussed in detail above); see the cited art addresses enzyme label that is alkaline phosphatase. However, Cho and the cited prior art fails to teach wherein the enzyme label is peroxidase, particularly horseradish peroxidase (claims 68 and 69). 
However, see Price for example, teaching detection of target markers in a tissue specimen (e.g., abstract), Price teach regarding secondary antibody reagent, that secondary detection antibody is preferably conjugated to either fluorescent or enzyme label, that this is conventional for indirect immunohistochemistry (para [0040]). Price teach examples of enzyme labels are HRP or alkaline phosphatase (para [0040]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the enzyme label alkaline phosphatase (as in Kelly) for horseradish peroxidase as a simple substitution of one known enzyme for indirect detection for another. In particular, the prior art recognized indirect detection using enzyme labeled secondary antibody (see e.g., Cho, Kelly, Price). Further, each of the specific species of enzyme, alkaline phosphatase (Kelly and Price) and horseradish peroxidase (Price), were art recognized enzymes, both known for indirect binding assay (Price, Price teaching enzyme label as conventional label for indirect IHC, specifically indicating both of these enzymes as specific examples). Given this knowledge recognized by those of ordinary skill in the art, one having ordinary skill would have found it obvious to have substituted one known enzyme for the other, and the results of the substitution would have predictable, namely it would 
The ordinarily skilled artisan would have a reasonable expectation of success considering such enzymatic detection was considered conventional in the assay art for indirect detection (Price).

Claims 61, 62, 66-68, 72-75, 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al., US Patent No. 6,268,222 in view of Flow Cytometry/Cell Sorting & Confocal Microscopy Core Facility, EOHSI, 848, (2007), (2 pages) (Online accessed at: https://flowcyt.rutgers.edu/wp-content/uploads/2017/10/Intracellular-Immunofluorescence-Staining-Protocol.pdf on 07/28/2021) (hereinafter referred to as the Protocol) and Kelly et al. and Buchwalow et al.
Chandler et al. teach multiplexed methods for analyzing a plurality of analytes in a sample (see col. 12, lines 49-57). In particular, Chandler teach multiple sets or populations of distinct populations of particles for multiplex detection (for example col. 4, lines 51-54, and see Chandler at Example 3), Chandler teach using the particles to differentiate, sort, quantitate and/or analyze  analytes in a sample by flow cytometry (col. 4, lines 55-59). Chandler’s invention encompasses indirect labeling with a labeled conjugate (col. 13, lines 1-7), see also col. 11, lines 38-55, Chandler teach detecting multiple subpopulations of analytes by using complementary binding moiety to each analyte, steps comprising contacting sample with mixture of different labeled binding moieties (each moiety specific for a target). Regarding labeling, see Chandler’s 
Although Chandler does teach multiplex detection and sorting of a plurality of antigens, and does teach labeling can be direct or indirect (see as cited above); Chandler does not disclose the specific steps of reacting first antigen, second antigen and third antigen, with first primary antibody immunoreagent, second primary antibody immunoreagent and third primary antibody immunoreagent, each of said first antibodies coupled with a respective first, second and third bridging antigen, and reacting the first immunoreagents with first, second and third secondary antibody for each of said indicating bringing antigens.
Regarding indirect immunodetection as in Chandler, see Flow Cytometry/Cell sorting & Confocal Microscopy Core Facility indirect staining protocol, the protocol indicates reacting target with a primary antibody followed by a secondary antibody for indirect detection. 
Further Kelly et al. is as discussed in detail previously above, Kelly discussing art recognized indirect binding techniques (paras [0084] and [0086], comprising either secondary antibody specific for primary antibody OR secondary antibody for hapten that binds haptenylated primary antibody). Kelly et al. teach kits and reagents for detection of target antigen in sample (samples including tissue), see Kelly teach for example use of haptenylated primary antibody specific for an antigen, and an anti-hapten antibody conjugated to an enzyme label (see para [0086]). See also para [0086] Kelly teach detection reagents for more than one target, e.g., multiplex detection of one or more target molecules present in a specimen such as tissue. 
See also Buchwalow et al. as cited in detail previously above, teaching at page 144, col. 1, para 1, methods for immunofluorescent detection of multiple tissue antigens in their simplest form make use of primary antibodies that are raised in different species and therefore can be 
It would have been prima facie obvious to the ordinarily skilled artisan to use the indirect binding technique as in the Protocol (namely reacting with a first immunoreagent, and a second labeled immunoreagent that binds at the first for indirect detection) as an obvious matter of applying an art recognized, well known binding format for indirect detection of a target for its intended purpose. The ordinarily skilled artisan having a reasonable expectation of success modifying Chandler to perform the indirect detection format as in the protocol because Chandler teach detection can be achieved using either direct or indirect. 
It would have been even further prima facie obvious to one having ordinary skill in the art at the time of the claimed invention to have modified the indirect multiplex binding as taught by Chandler and the Protocol described above, in order to modify the immunoreagents to use haptenylated primary antibody (antibody comprising a bridging antigen) and labeled anti-hapten secondary antibody for the reasons as discussed in detail previously above, namely in order to reduce risk of non-specific binding at the primary antibodies and as a suitable art recognized alternative indirect binding technique for detection (thereby resulting the specific steps of reacting first antigen, second antigen and third antigen, with first primary antibody 
One having ordinary skill in the art would have a reasonable expectation of success considering Kelly teach this mechanism of indirect detection as a suitable alternative to secondary antibody specific for primary antibody.
Regarding claims 62, 74 and 75, see the combination of the cited art addressing cell sorting methods (detection of antigens that are cellular markers).
Regarding claims 66-68, 72, 73 and 78, see the combination of the cited art above teaching secondary antibody comprising label, see Kelly teaching examples of detection labels including enzymes (e.g., alkaline phosphatase) or fluorophores. It would have been obvious to have relied on labels as in Kelly for the reasons as indicated previously above (using an art recognized label for its intended purpose, see the reasoning as previously above as the same reasoning also applies presently). 
Regarding claim 79, see as cited above, Chandler teach sorting cells.

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive for the following reasons:
	Regarding remarks at page 9 specific to the objection to the claims, Applicant argues the marker names recited at claim 63 are commonly used and well understood by practitioners in the 
In response to this argument, it is noted that the claim is not rejected under 35 U.S.C. 112(b), rather the claim is objected to. The objection is because the recitation of the various abbreviations does not meet the requirement of 37 CFR 1.71(a), which requires that the claim use “full, clear, concise, and exact terms”. Abbreviations, without their full meaning at the first instance they are recited, fails to amount to language that is considered clear, concise and exact. The objection is maintained.
Regarding the rejection of claim 70 under 35 U.S.C. 112(a), for insufficient written description (remarks pages 9-10), see as indicated previously above, the rejection is withdrawn because the claim is canceled.  
Regarding the rejection of claims 65-69 under 35 U.S.C. 112(b) (remarks pages 10-11), Applicant disagrees with the rejection. Applicant argues that the claim language requires only that one of the detectable secondary antibodies comprise a detectable label; that claims 66-69 describe more specific features of that single detectable label. Applicant therefore argues that although each of the detectable secondary antibodies in this claim can comprise a detectable label, there is no requirement that this be the case. Applicant indicates for example, that an unlabeled detectable secondary antibody can be detected using a cross-species antibody or the like. Applicant argues that since the detectable secondary antibodies of claim 61 do not necessarily comprise a detectable label, and since only one of the detectable secondary antibodies of claim 65 needs to comprise a detectable label, applicant submits that there is no lack of clarity with respect to the claims. 

Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 11-20), Applicant argues the IHC methods of Cho are not multiplexed assays, arguing that rather the three antigens detected in the assay were on different tissue sections. Applicant argues this understood since the same secondary antibody and chromogenic stain were used to detect all three primary antibodies (remarks page 13). However, this argument is not persuasive that the claimed invention is not obvious over the combination of the cited art (Cho is not relied upon independently as addressing the claimed invention). Kelly and Buchwalow address the detection of a multiple target antigens in a single sample. Cho does teach IHC methods detecting a panel of 3 antigens, namely Applicant’s elected panel of antigens, CD4, CD8 and PD-L1. It is maintained that one having ordinary skill would have found it obvious to have modified the Cho to detect this same panel of antigens, however with the technique of Kelly et al. (see the reasons as discussed, citing Kelly and Buchwalow).
Applicant further argues Buchwalow provides strong evidence for the non-obviousness of the pending claims because the reference notes that direct and indirect methods for immunofluorescent detection of multiple tissue antigens has been pursued for many years (the argument referring to this as a persistent problem). At remarks page 14 Applicant argues that rather than improving on haptenylation methods, Buchwalow relied on alternative indirect methods using secondary antibodies specific for different Ig isotypes. Applicant argues nobody in the field achieved the multiplexed immunologic assay methods of the instant claims, involving the coupling of bridging antigens to primary antibodies and the detection of those 
However, this argument is not persuasive, because Buchwalow is considered to strengthen motivation in terms of why the ordinarily skilled artisan would find it desirable to use the technique of Kelly in place of that of Cho. Specifically, Buchwalow, teach the use of haptenylated primary antibody as a solution to problems performing multiantigen detection with same host primary antibodies, and this teaching is motivation to use this technique (motivation for why it would be desirable to use detection via haptenylated primary antibody). It does not appear to support that the claimed invention provides an unobvious solution over the prior art to a long standing problem. Buchwalow specifically refers to this as an approach applicable to development of reliable multiple immunolabeling methods with primary antibodies originating from the sample species. 
Further at remarks page 15 Applicant argues the prior art fails to appreciate or understand the importance in multiplexed immunologic assay methods of using detectable secondary antibodies that are specific for their bridging antigen with high specificity (citing paras [0108]-[0114]). Applicant refers to figure 2b as demonstrating poor staining of a FLAG tag labeled primary antibody by commercial anti-FLAG tag detectable secondary antibody compared to Figure 3b demonstrating strong staining achieved by using primary antibody coupled to a peptidic bridging antigen and stained using a detectable secondary antibody that is specific for the bridging antigen with high affinity. 
However, this argument is not persuasive that the claimed invention is unobvious over the cited prior art; the combination of the prior art is teaching the same method comprising the same combination of steps and reagents (secondary antibody specific for the bridging antibody). 
Applicant suggests the rejection is improperly relying on hindsight reasoning. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, it is maintained that the rejection of record relies only on that which is knowledge that was within the level of ordinary skill at the time (see the art as cited in detail previously and above).
Regarding the rejection further citing Price, applicant refers the arguments as discussed previously above. See response to said arguments also above.
Further regarding the additional rejection of claims citing Chandler et al. in view of the protocol, Kelly and Buchwalow (remarks pages 17-19), Applicant argues the examiner has not established a prima facie case of obviousness because the references do not appreciate or understand the importance of multiplexed immunological assay methods using detectable secondary antibodies that are specific for their bridging antigens with high affinity. However, this argument is also not persuasive for the same reasons as discussed in detail above. 
Further, regarding remarks that the Examiner has relied on hindsight reasoning, see the response to this argument previously above. 
For all of these reasons, Applicant’s arguments are not persuasive and the rejections as indicated above are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641